Title: To George Washington from Joseph Valentine, 17 May 1768
From: Valentine, Joseph
To: Washington, George



Sir
may 17th 1768

I have sent the Boy with Mrs Washingtons things from mrs deavenports and have paid her Charge which is 27/6d.
I like wise Saw mr Starke yesterday and he promist me to give

his Bond this day for me to Bring to you But when I Came to his house he was gon to Sussex Cort and left a letter which I Send to you with severall other Letters[.] the tobaco in New Kent & King William is inspected and gon on Bord of Ship the weight is very good Excepting dite Howls two hogsheds which are two Light—ass soon ass I Can get the Rest inspected and Caried on Bord of Ship I will Send you an Exact List of the weights and Quantity and the ships it is gon on Bord and Ever will do my Best indeavers for your benefit and Remain Sir your most humble Servent

Joseph Valentine

